Case 1:20-cv-23689-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 1:20-CV-23689

  LENNYS F. SULBARAN,

         Plaintiff,

  vs.

  HERRERA TIRE SERVICE, INC d/b/a
  LOS PRIMOS TIRE SERVICES and
  FRANCISCO E. HERRERA,

        Defendants.
  ______________________________/

                                            COMPLAINT

         Plaintiff, Lennys F. Sulbaran, sues Defendants, Herrera Tire Service, Inc. d/b/a Los

  Primos Tire Services and Francisco E. Herrera, as follows:

                                 Parties, Jurisdiction, and Venue

         1.      Plaintiff, Lennys F. Sulbaran, is over 18 years old and has been a sui juris

  resident of Miami-Dade County, Florida, at all times material.

         2.      Defendant, Herrera Tire Service, Inc., is a sui juris Florida for-profit

  corporation that operated under the registered fictitious name of d/b/a Los Primos Tire

  Services, and conducted its automotive / tire business in Miami-Dade County, Florida, at all

  times material, where it maintained its principal place of business and owed real property.

         3.      Defendant, Francisco E. Herrera, was at all times material an

  owner/officer/director of the corporate Defendant, for the time period relevant to this lawsuit.

  He ran its day-to-day operations, was responsible for all operational decisions, was partially or

  totally responsible for paying Plaintiff’s wages and the issuance of information returns.

                                                   1

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-23689-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 2 of 8



          4.      This Court has original jurisdiction over Plaintiff’s federal question claims

  pursuant to 28 U.S.C. §1331, 26 U.S.C. §201, et seq., and 26 U.S.C. §7434.

          5.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

  business in this District, because Defendants, maintained their principal places of business in this

  District, because Plaintiff worked and was due to be paid in Miami-Dade County, and because

  most if not all of the operational decisions were made in this District.

          6.      Any/all condition(s) precedent to filing this lawsuit occurred and/or was satisfied

  by Plaintiff.

          7.      Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

  all services rendered.

                     COUNT I - FLSA OVERTIME WAGE VIOLATION(S)

          Plaintiff, Lennys F. Sulbaran, reincorporates and re-alleges all preceding as though set

  forth fully herein and further alleges as follows:

          8.      Defendants were Plaintiff’s direct employers, joint employers and co-employers

  for purposes of the FLSA, as the term “employer” is defined by 29 U.S.C. §203(d).

          9.      Defendants regularly employed two or more employees for the relevant time

  period that handled goods or materials that travelled through interstate commerce, or used

  instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

  by the Fair Labor Standards Act.

          10.     Defendants were at all times material engaged in interstate commerce in the

  course of their provision of automotive tire and repair services using tires, stems, valve caps,

  automotive parts, fluids, adhesives, lubricants, goods, materials, supplies, and equipment that

  have all moved through interstate commerce.

                                                       2

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-23689-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 3 of 8



         11.        Defendants also sell tires, valves, goods, materials, and supplies that previously

  traveled in interstate commerce.

         12.        Defendants also engage in interstate commerce in the course of their submission

  of billings and receipt of payment involving out-of-state payors.

         13.        Furthermore, Defendants obtain, solicit, exchange and send funds to and from

  outside of the State of Florida, regularly and recurrently use telephonic transmissions going

  outside of the State of Florida to conduct business, and transmit electronic information through

  computers, the internet, via email, and otherwise outside of the State of Florida in the course of

  their business.

         14.        Defendants’ annual gross revenues derived from this interstate commerce are

  believed to be in excess of $500,000.00 per year and/or in excess of $125,000 for each fiscal

  quarter during the preceding three years.

         15.        Plaintiff was an hourly employee of Defendants, as the term “employee” is defined

  by 29 U.S.C. §203(e).

         16.        Plaintiff was a non-exempt employee of Defendants.

         17.        Plaintiff consents to participate in this lawsuit.

         18.        During this time, Plaintiff regularly and routinely utilized telephones, cellular

  telephones, computers, computer networking equipment, and other goods and supplies that

  moved through interstate commerce.

         19.        Plaintiff also regularly and recurrently exchanged communications outside of the

  State of Florida with vendors and customers, as well as by regularly and recurrently conducting

  electronic transmissions of emails, online transactions, and credit card processing.

         20.        Plaintiff worked for Defendants from about July 28, 2018 through June 19, 2020.

                                                        3

                             7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
Case 1:20-cv-23689-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 4 of 8



         21.     To the extent that records exist regarding the exact dates of Plaintiff’s

  employment exist, such records are believed to be in the exclusive custody of Defendants.

         22.     Defendants paid Plaintiff a rate of $15/hour for each hour worked.

         23.     Defendants would automatically deduct thirty minutes for each day that she

  worked, regardless of whether Plaintiff worked that time or not.

         24.     Defendants paid Plaintiff entirely in cash until April 2019.

         25.     Starting in April 2019, Defendants paid Plaintiff for the hours that she worked

  from Monday through Friday by check, and then paid her for time that she worked on Saturdays

  in cash.

         26.     Plaintiff would regularly and routinely work more than 40 hours in a workweek

  for Defendants.

         27.     Defendants failed and refused to pay Plaintiff overtime wages calculated at time

  and one-half times her regular hourly rate(s) of pay for all of the hours that she worked beyond

  40 hours in a given workweek.

         28.     Defendants willfully and intentionally refused to pay Plaintiff wages at a rate of

  time and one-half times her regular rate of pay for each of the overtime hours she worked during

  the relevant time period.

         29.     Defendants either recklessly failed to investigate whether their failure to pay

  Plaintiff an overtime wage for the hours she worked during the relevant time period violated the

  Federal Wage Laws of the United States, they intentionally misled Plaintiff to believe that

  Defendants were not required to pay an overtime rate, and/or Defendants concocted a scheme

  pursuant to which they deprived Plaintiff the overtime pay earned.



                                                   4

                         7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:20-cv-23689-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 5 of 8



         30.     Plaintiff is entitled to a backpay award of overtime wages for all overtime hours

  worked, plus an equal amount as a liquidated damages, plus all attorneys’ fees and costs.

         WHEREFORE Plaintiff, Lennys F. Sulbaran, demands the entry of a judgment in her

  favor and against Defendants, Herrera Tire Service, Inc. d/b/a Los Primos Tire Services and

  Francisco E. Herrera, jointly and severally after trial by jury, and as follows:

                 a.      That Plaintiff recover compensatory overtime wage damages and an equal

                         amount of liquidated damages as provided under the law and in 29 U.S.C.

                         § 216(b);

                 b.      That Plaintiff recover pre-judgment interest on all unpaid overtime wages

                         if the Court does not award liquidated damages;

                 c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                         expenses pursuant to the FLSA;

                 d.      That Plaintiff recover all interest allowed by law;

                 e.      That Defendants be Ordered to make Plaintiff whole by providing

                         appropriate overtime pay and other benefits wrongly denied in an amount

                         to be shown at trial and other affirmative relief;

                 f.      That the Court declare Defendants to be in willful violation of the

                         overtime provisions of the FLSA; and

                 g.      Such other and further relief as the Court deems just and proper.

                       COUNT III – VIOLATION(S) OF 26 U.S.C. §7434

         Plaintiff, Lennys F. Sulbaran, reincorporates and re-alleges paragraphs 1 through 7 as

  though set forth fully herein and further alleges as follows:

         31.     Plaintiff performed worked for Defendants during calendar year 2019.

                                                    5

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-23689-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 6 of 8



         32.       Each of the Defendants had an obligation to provide correct information returns

  to the IRS and to the Plaintiff.

         33.       Defendants paid Plaintiff and so are directly responsible for and knowledgeable of

  the issuance of checks to Plaintiff, the payment of cash to Plaintiff, the payment of taxes to the

  IRS based on the wages earned by and paid to Plaintiff, the accurate reporting of all income paid

  as to Plaintiff as wages, the issuance of correct W-2’s to Plaintiff for each calendar year during

  which she performed work for Defendants, and the filing of correct information returns on own

  behalf of the corporate Defendant.

         34.       Defendants paid Plaintiff by check for most of the hours she worked commencing

  in April 2019.

         35.       Defendants paid Plaintiff in cash for the wages that she earned from them until

  April 2019.

         36.       Beginning in April 2019, Defendants paid Plaintiff part of her wages by check and

  the remaining wages in cash.

         37.       Defendants did not include the wages that they paid to Plaintiff in cash in any

  information returns identifying the wages earned by (or paid to) Plaintiff, including the Form W-

  2 that Defendants filed with the IRS for Plaintiff for calendar year 2019.

         38.       Defendants willfully and intentionally filed a fraudulent and/or false IRS Form

  W-2 for calendar year 2019 by underreporting the amount they paid to Plaintiff during that year

  by failing to include all of the wages they paid to her during that calendar year (i.e., not including

  the cash paid as wages).




                                                    6

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-23689-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 7 of 8



           39.    Plaintiff suffered damages as a result of Defendants’ willful provision of false

  information returns in 2019 caused by Defendants’ intentional and willful acts as described

  above.

           40.    Section 7434 of 26 U.S.C. provides, in pertinent part, as follows:

           (a) In general
           If any person willfully files a fraudulent information return with respect to payments
           purported to be made to any other person, such other person may bring a civil action for
           damages against the person so filing such return.

           (b) Damages In any action brought under subsection (a), upon a finding of liability on
           the part of the defendant, the defendant shall be liable to the plaintiff in an amount equal
           to the greater of $5,000 or the sum of—

                  (1) any actual damages sustained by the plaintiff as a proximate result of the filing
                  of the fraudulent information return (including any costs attributable to resolving
                  deficiencies asserted as a result of such filing),

                  (2) the costs of the action, and

                  (3) in the court’s discretion, reasonable attorneys’ fees.

           WHEREFORE Plaintiff, Lennys F. Sulbaran, demands the entry of a judgment in her

  favor and against Defendants, Herrera Tire Service, Inc. d/b/a Los Primos Tire Services and

  Francisco E. Herrera, jointly and severally after trial by jury and as follows:

                  a.      That Plaintiff recover the greater of $5,000 for each fraudulent

                          information return filed by Defendants;

                  b.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                          expenses pursuant to 26 U.S.C. §7434;

                  c.      That Plaintiff recover all interest allowed by law; and

                  d.      Such other and further relief as the Court deems just and proper.




                                                     7

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-23689-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 8 of 8



                                  DEMAND FOR JURY TRIAL

        Plaintiff, Lennys F. Sulbaran, demands a trial by jury of all issues so triable.

        Respectfully submitted this 3rd day of September 2020,

                                                       s/Brian H. Pollock, Esq.
                                                       Brian H. Pollock, Esq.
                                                       Fla. Bar No. 174742
                                                       brian@fairlawattorney.com
                                                       FAIRLAW FIRM
                                                       7300 N. Kendall Drive
                                                       Suite 450
                                                       Miami, FL 33156
                                                       Tel: 305.230.4884
                                                       Counsel for Plaintiff




                                                   8

                         7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
